Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-6, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 11-13 and 16 of U.S. Patent No. 11,299,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/686,829) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No. 11,299,096 or what would have been obvious to one of ordinary skill in the art at the time the invention was made. 
Claim 8 of U.S. Patent 11,299,096 discloses a vehicle-mounted display device comprising a glass plate that includes a first arcuate surface at an outer circumferential edge part, the first arcuate surface facing a front surface side; a casing that supports the glass plate from a rear surface side, the casing including a housing and a frame that projects from the housing, the frame including a second arcuate surface in a portion extending toward the outer circumferential edge part of the glass plate; a display unit stored in the casing and outputting a display light toward the glass plate; and an adhesive that bonds the glass plate and the frame, wherein a center and a radius of the second arcuate surface are made to be identical to a center and a radius of the first arcuate surface, respectively, at least a part of the adhesive is located outside of the center of the first arcuate surface, a rear surface of the glass plate and a front surface of the frame face each other at a spaced distance, and the frame further includes: a projection that projects, within the spaced distance, from the front surface of the frame toward the rear surface of the glass plate at an outer circumferential edge part of the front surface of the frame; and a portion of the projection is included in the second arcuate surface.
Claims 9, 11, 12, 13 and 16 of U.S. Patent 11,299,096 are substantially identical to claims (2, 3, 4, 5 and 6 (17)), respectively, of the present application 17/686,829.
4.	Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 11,299,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/686,829) discloses no additional invention or discovery other than what was already claimed and patented in U.S. Patent No. 11,299,096 or what would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claim 1 of U.S. Patent 11,299,096 discloses a rear-view mirror device comprising: a glass plate that includes a first arcuate surface at an outer circumferential edge part, the first arcuate surface facing a front surface side; a casing that supports the glass plate from a rear surface side, the casing including a housing and a frame that projects from the housing, the frame including a second arcuate surface in a portion extending toward the outer circumferential edge part of the glass plate; a reflective layer provided between the frame and the glass plate; and an adhesive that bonds the reflective layer and the frame, wherein a center and a radius of the second arcuate surface are made to be identical to a center and a radius of the first arcuate surface, respectively, at least a part of the adhesive is located outside of the center of the first arcuate surface, a rear surface of the glass plate and a front surface of the frame face each other at a spaced distance, and the frame further includes: a projection that projects, within the spaced distance, from the front surface of the frame toward the rear surface of the glass plate at an outer circumferential edge part of the front surface of the frame; and a portion of the projection is included in the second arcuate surface.
Claims 2-4 and 7 of U.S. Patent 11,299,096 are substantially identical to claims (10-12 and 13), respectively, of the present application 17/686,829.
5.	Claims 7, 8, 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
December 01, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872